Citation Nr: 0914704	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, family members


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
February 1976.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office in North Little Rock, Arkansas.

The Veteran and two witnesses testified before the 
undersigned Veterans Law Judge at a December 2008 hearing.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
previously denied in a decision dated in June 2005.  The 
Veteran claimed that he was shot at and saw wounded soldiers 
and dead bodies while he was stationed in Vietnam, but the 
Veteran's service records did not substantiate any service in 
Vietnam.  The Veteran was notified of this decision and his 
appellate rights, but did not perfect a timely appeal.

2.  The evidence received since the June 2005 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.

3.  The currently diagnosed PTSD is not shown to be due to an 
incident or event that took place during the Veteran's 
service.  No claimed stressors can be verified.  
There is no credible evidence that the Veteran served in 
Vietnam.  There is no evidence that the Veteran has PTSD that 
was caused by an incident that took place in service.  

CONCLUSIONS OF LAW

1. The RO's rating decision in June 2005 denying service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008). 
 
2. New and material evidence has been received to reopen the 
claim of service connection for PTSD. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008). 
 
3. PTSD is not due to disease or injury that was incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, all of the above cited notice requirements were 
satisfied by an August 2006 letter.  In this letter, issued 
prior to the rating decision, the RO informed the Veteran of 
its duty to assist him in substantiating his claims under the 
VCAA and the effect of this duty upon his claims, as well as 
what information and evidence must be submitted by the 
Veteran.  This letter also adequately informed the Veteran 
how VA assigns a disability rating and an effective date 
therefore.  In any event, any error in providing the notice 
required by Dingess is harmless in this case insofar as 
service connection is denied, hence no rating or effective 
date will be assigned.   

With respect to the Veteran's application to reopen his claim 
for service connection for PTSD, the Court in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006) held that VA must notify 
the claimant of the evidence and information that is 
necessary to reopen the claim as well as the evidence and 
information necessary to establish the underlying claim for 
the benefit sought.  The notification letter must describe 
what evidence would be sufficient to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the prior denial.  In the present 
case, the Veteran was notified of the evidence and 
information necessary to reopen his claim and establish 
service connection for his PTSD.  In any event, his claim is 
considered reopened, so that any notification error regarding 
the evidence necessary to reopen the claim is harmless.  As 
discussed above, the August 2006 letter adequately explained 
what was necessary to establish service connection for PTSD.

For the above reasons. The Board concludes that appropriate 
notice has been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
medical records, service treatment records, service personnel 
records, and statements of the Veteran and his 
representative.  A hearing was held in this case.  The Board 
notes that the Veteran's VA medical records and hearing 
testimony indicated that the Veteran received treatment from 
private mental health care providers prior to the time he 
began receiving this care from VA.  However, in his claim, 
the Veteran did not identify any treatment source for his 
PTSD other than VA.  The Veteran did not provide sufficient 
information to enable VA to obtain his private mental health 
records.  In any event, the Veteran's claim was previously 
denied because there was insufficient evidence that the 
Veteran was in combat or was a prisoner of war, and there was 
insufficient evidence of an in-service stressor.  There is no 
reasonable possibility that the Veteran's private mental 
health records could corroborate the Veteran's claimed in-
service stressor.  Similarly, although the evidence of record 
indicates that the Veteran applied for disability benefits 
from the Social Security Administration (SSA), there is no 
reason to believe that the Veteran's SSA file is relevant to 
corroborating his claimed stressor.  

Additionally, while the Veteran was not afforded a VA 
examination in this case, such an examination is not required 
to fulfill the duty to assist where, as here, the evidentiary 
record has not established by affirmative, cognizable 
evidence that the Veteran suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (i) (A)-
(C).  Furthermore, the Veteran's claim was previously denied 
because there was insufficient evidence that the Veteran was 
exposed to combat, was a prisoner of war, or experienced an 
in-service stressor, and a VA examination would not be 
relevant to this issue.  

The Board therefore finds that the VA satisfied its duty to 
assist.   

II. New and Material Evidence

In a June 2005 rating decision, the RO denied service 
connection for PTSD.  The evidence considered at that time 
included the Veteran's service treatment records, the 
Veteran's record of service, VA medical records for the 
period of April 2004 to June 2005, and the Veteran's 
statements including his response to the PTSD Questionnaire.  
On his PTSD Questionnaire the Veteran stated "[w]hile I was 
in Vietnam I saw dead bodies and soldiers that got seriously 
hurt.  I was shot at and can not get over it."  He did not 
provide any additional information concerning his claimed 
stressor.  The Veteran's claimed service in Vietnam was not 
corroborated by his service records.  The Veteran's DD214 
indicated that the Veteran did not have any overseas service, 
did not receive any combat awards, and did not receive any 
decorations denoting service in Vietnam or in any other 
foreign country.  In response to VA's request for personnel 
records showing units and dates of assignment, participation 
in combat operations, wounds in action, awards and 
decorations, and official travel outside the United States, 
the Veteran's record of service was provided.  

The Veteran's record of service did not substantiate service 
in Vietnam or any other foreign service.  The section 
entitled "combat history-expeditions" was blank and the 
section entitled "authorized awards" was blank.  The 
Veteran's service treatment records showed he received 
medical evaluations and/or treatment at Tripler Army Medical 
Center, Hawaii; the Navy Regional Medical Center in Camp 
Pendleton, California; the Navy Regional Medical Clinic at 
Kanoehe Marine Corps Air Station, Hawaii; and the medical 
section in Kanoehe, Hawaii.  There is no record that the 
Veteran received any medical treatment at any foreign 
location while he was in service.  Service treatment records 
also show that the Veteran was evaluated in September 1975 
with respect to cognitive and educational deficits that were 
identified by his command, but that he was not diagnosed with 
a mental disorder at that time.  On separation examination a 
normal psychiatric evaluation was noted.  The Veteran's claim 
for service connection for PTSD was denied because there was 
insufficient evidence that the Veteran engaged in combat or 
was a prisoner of war and there was insufficient evidence 
that the Veteran's claimed PTSD was caused by an in-service 
stressor.  The Board must first ascertain in this case 
whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the prior rating 
decision in June 2005 includes the Veteran's VA mental health 
treatment records which document multiple instances of 
inpatient and outpatient psychiatric treatment for PTSD and 
depression with psychotic features.  These records reflect 
that the Veteran reported symptoms including visual, auditory 
and olfactory hallucinations that he related to his alleged 
Vietnam experiences.  They also included a note by the 
Veteran's treating VA psychiatrist opining that the Veteran's 
story about his claimed Vietnam service was credible, and 
stating that he personally verified the Veteran's story.  The 
Veteran also submitted additional statements concerning his 
alleged stressor, and testified at a hearing in December 2008 
before the undersigned Veteran's Law Judge.  At the hearing, 
the Veteran identified an additional stressor consisting of a 
claimed incident during basic training in which the Veteran 
witnessed a personal assault.  His sister and another 
relative also testified about the Veteran's psychological 
difficulties and behavioral changes after he was discharged 
from the Marine Corps.  This evidence is new, since it was 
neither considered, nor cumulative of evidence that was 
considered, in connection with the June 2005 rating decision.  
It is material because it raises a reasonable possibility of 
substantiating the Veteran's claim of service connection for 
PTSD.  Having reopened the Veteran's claim, the Board finds 
that final adjudication is warranted at the present time.

It is noted that the RO has considered the issue on a de novo 
basis.  As such, there is no prejudice in the Board's 
proceeding to consideration of the merits after reopening of 
the claim.

III. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 CFR § 
4.125(a), medical evidence linking current symptoms to an in 
service stressor, and credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2).

Furthermore, if the Veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the incident.  38 C.F.R. 3.304(f) (4). VA will not 
deny a PTSD claim based on such an assault without first 
advising the Veteran that evidence from other sources or 
evidence of behavioral changes may constitute credible 
supporting evidence and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f) (1).

The Board has reviewed the entire claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

In this case, although a VA psychiatrist diagnosed the 
Veteran with PTSD, service connection is denied because the 
evidence of record does not substantiate the occurrence of 
the Veteran's claimed stressors.  Unfortunately, while the 
evidence demonstrates that the Veteran experiences severe 
psychiatric difficulties, he is not a reliable historian and 
his reported stressors are either directly contradicted by 
the evidence of record or incapable of corroboration.

	A.  Facts

		i) Lay Statements and Testimony

In a statement submitted with his claim to re-open the issue 
of service-connection for PTSD dated in May 2006, the Veteran 
provided the following information about his claimed in 
service stressor.  The Veteran stated that in April 1975 he 
was assigned to guard duty at Tan Son Nhut Air Base, near 
Saigon, Vietnam, while the Defense Attaché Office was 
evacuated.  There was a tidal wave of people who were 
screaming.  The ground shook and the Veteran woke up on a 
ship.  He saw Marines killed and heard others as they died.  
He did not kill anyone but had to defend himself.  He was 
involved in loading and unloading dead bodies.  He was 
evaluated by a psychiatrist for his psychological problems a 
month or two later but does not remember the outcome of the 
evaluation.  His commander told him that he was being 
discharged and that his military records would be falsified 
so as not to cause trouble later.  Ever since then, he had 
nightmares, difficulty getting along with people, and 
difficulty trusting people who might turn around and stab him 
in the back.  As this went on, he became depressed.  

At the December 12, 2008 hearing the Veteran testified, in 
relevant part, as follows: He did not have psychological 
difficulties prior to service.  He was stationed in Hawaii, 
but one day an unidentified individual told him to get on 
board of a helicopter which flew to a ship and then from the 
ship to Tan San Nhut Air Base.  He does not know what unit he 
was assigned to or when he was assigned to it.  He jumped off 
the helicopter "to keep them from coming."  Then he was in 
the water.  He heard someone say to leave him for dead, but 
someone else grabbed him and pulled him on board.  He did not 
tell anyone he was going to Vietnam because he was not 
allowed to.  His doctor told him that he had concussions 
while in Vietnam.  Also, during basic training, one of the 
trainees was assaulted by a drill sergeant and it "looked 
like he was dead."  He does not know what happened to the 
trainee, except that the trainee did not return to the 
platoon, and he does not remember the name of the trainee.  
He does not know if the drill instructor was relieved from 
duty.  This incident was "fairly significant" to him.  He 
saw a psychiatrist in Hawaii after he returned from Vietnam 
because he had angry and sad thoughts and suicidal thoughts.  
He was told nothing was wrong with him but that he did not 
need to be in the service.  He was not diagnosed with PTSD 
until three or four years ago.  

The Veteran's sister testified that she remembers her brother 
calling her mother and telling her he was being deployed to 
an undisclosed location.  She further testified that he did 
not have any psychological difficulties prior to service, 
but, after he left service, he displayed mood swings, erratic 
behavior, and fearfulness and wanted to be secluded from 
other people.  She stated that he was always a little slow, 
and that she believed he received some extra training in the 
Marines as a result.  

Another relative also testified that the Veteran's behavior 
changed after he left the Marine Corps.  She stated that he 
behaved erratically, stayed up late and walked quickly, and 
was withdrawn.  He was easily angered.  The Veteran mentioned 
to her shipping out on a ship, the U.S.S. Duluth, when they 
were up late talking.  He did not discuss his military 
experiences much with his family.



		ii)  VA medical records

The Veteran was examined for compensation and pension 
purposes in connection with a claim for service connection 
for a psychiatric disorder in May 1995.  At that time, the 
Veteran stated that he joined the Marines in 1974 and was a 
military police and corrections specialist.  He told the 
examiner that he did not have combat experience, that he did 
not have war experience, and that he did not go to Vietnam.  
He also told the examiner that he had a 137 I.Q. prior to 
joining the Marines, but that his I.Q. was not satisfactory 
after getting out of the Marines.  He did not remember being 
administered any psychological tests while in the Marines.  
He reported nightmares involving body parts, but he did not 
remember the dreams.  The Veteran expressed a great deal of 
anger at his former spouse, employer, and the legal system.  
Paranoia was noted by the examiner, and the Veteran was 
diagnosed with generalized anxiety disorder with depression.  

The Veteran's VA medical records from April 2005 through 
April 2008 show that the Veteran was treated for his 
psychiatric difficulties on numerous occasions on both an 
inpatient and outpatient basis.  He was diagnosed with 
depression with psychotic features and PTSD by a VA staff 
psychiatrist, Dr. J.W.P., in April 2005.  

The Veteran was admitted for psychiatric treatment on an 
inpatient basis in April 2005.  During that admission, the 
Veteran reported to Dr. J.W.P. that "something that 
happened" in Vietnam left him "with blood on his hands that 
he can't get off."  He reported symptoms including visual 
and auditory hallucinations.  The Veteran reported that he 
began experiencing psychological difficulties in 1975.  He 
denied prior treatment at VA, but his medical records showed 
three instances of treatment at VA facilities in Michigan.  
The Veteran claimed that he had a 12th grade education but 
this was doubted because the Veteran was noted to be 
functionally illiterate.  The Veteran reported he achieved 
the rank of E-8 prior to discharge from the Marines.  It was 
noted that the Veteran's reports were inconsistent from one 
caregiver to the next, raising doubts about his diagnosis.  
When seen by the psychiatrist the following day, the Veteran 
told him that he was reduced in rank and discharged following 
a mental health evaluation, and was told that his records 
would be destroyed to prevent him from substantiating a claim 
for VA benefits.  

The Veteran was referred for psychological testing.  He was 
found to have an estimated IQ of 80, a less than average 
level of intellectual competence, reading and comprehension 
at the first grade level, and arithmetic ability at the 
fourth grade level.  The psychologist who performed the 
testing suggested that, if not explained by active 
psychiatric symptoms expected to influence cognitive 
performance, results were suggestive of an underlying 
cognitive dysfunction, likely chronic.  He Veteran's 
discharge summary reveals that an MRI of the brain was, 
however, normal but single photon emission computerized 
topography revealed decreased activity in the area of the 
posterior left basal ganglia.

The Veteran was followed up on an outpatient basis a week 
after discharge with a different VA psychiatrist.  He told 
the psychiatrist that he had a high school education but was 
unable to read, and was unable to explain how that was 
possible.  He stated that he took special education classes 
while in 10th grade.  With regard to the Veteran's PTSD, the 
psychiatrist noted the following:  "Regarding PTSD 
[diagnosis], he was not able to share with me a traumatic 
event.  He relayed to me that he was 'taken advantage of' and 
was in [Vietnam] 'during the fall of Saigon.'  This will need 
further evaluation."  

The Veteran was re-admitted to a VA inpatient mental health 
unit in September 2005.  Less than a week after discharge, he 
was readmitted in October 2005. He reported hearing voices 
and experiencing smells that were not there.  Dr. J.W.P.'s 
note indicates that he accepted the Veteran's reports that 
these experiences were not hallucinations, but rather 
memories, and that he accepted the Veteran's report that his 
skin disorder was caused by Agent Orange.  

A note dated October 2005 indicates that Dr. J.W.P. requested 
copies of the Veteran's service records both to ascertain if 
they "yield clues" as to the Veteran's condition and "to 
support patient's disability claim for post-traumatic stress 
disorder."   

A November 2005 note reports that the Veteran told Dr. J.W.P. 
that he was an E-7 in the Marines, that he received a 
meritorious service award and other military decorations, all 
records of which had been destroyed, and that it upsets him 
when others doubt his claims about his rank and decorations.  
The Veteran again reported that an unspecified Marine Corps 
official destroyed his military records, stating "[t]he man 
said he was doing me a favor by destroying my records; He 
said they could cause me trouble later on after I was 
discharged."  The discharge summary dated in February 2006 
states that the Veteran reported symptoms including auditory 
hallucinations which he described as friends who killed 
themselves during the war and visual hallucinations of dead 
people.  

The Veteran was readmitted for inpatient psychiatric 
treatment in June 2006.  During this admission, the Veteran 
reported feelings of guilt concerning casualties at the fall 
of Saigon, and continued to report "flashbacks" including 
hearing screams and smelling burning flesh.  The Veteran 
continued to claim that he served in Vietnam, stating that he 
was told by an officer from another unit to get on a 
helicopter, flown from ship to ship an unknown number of 
times, and arrived in Vietnam.  He claimed to have served as 
a perimeter guard at an airbase where high ranking officers 
and diplomats worked.  He continued to report being told by 
his commanding officer that his military records would be 
destroyed.  Dr. J.W.P. expressed his opinion that the 
Veteran's story was credible.  Dr. J.W.P. theorized that the 
Veteran was sent to Vietnam as part of "an amalgam of 
servicemen who were assembled to support the evacuation of 
Saigon" some time between April 17, 1975 and May 30, 1975, 
that this was not recorded in the Veteran's military records, 
and that the Veteran sustained a neurological insult while in 
Vietnam.  Dr. J.W.P. further expressed his opinion that the 
Veteran's DD214 was false and he claimed to have conducted 
independent research and discovered "numerous objective 
sources" proving that the Veteran served in Vietnam.  These 
sources were not identified.  Dr. J.W.P. stated that the 
Veteran's PTSD was caused by his Vietnam experiences.  

The Veteran continued to receive treatment for various mental 
and physical disorders from VA.  Additional VA medical 
records do not contain non-cumulative relevant evidence, and 
will not be discussed herein.


		iii)  Military Records

As set forth above, the Veteran's DD214 does not reflect any 
Vietnam service or other foreign service, and the only 
decoration listed is the Rifle Marksman Badge.  The Veteran's 
Record of Service reflects that, after training, the Veteran 
was assigned to A Company, 3rd Motor Transport Battalion, 1st 
Marine Brigade until his discharge.  His Military 
Occupational Specialty as recorded on his DD214 was motor 
vehicle operator.  His record of service states that his 
assignment at the 3rd Motor Transport Battalion was Motor 
Vehicle Operator.  The Veteran's DD214 lists his rank at 
discharge as E-2. The Veteran's record of service does not 
set forth any Vietnam or other foreign service.  There is no 
recorded combat history and no recorded authorized awards.  
In December 2006 a formal finding was made that the 
information required to corroborate the stressful events 
described by the Veteran was insufficient to send to the U.S. 
Army and Joint Services Records Research Center (JSSRC) 
and/or insufficient to allow for meaningful research of the 
Marine Corps or National Archives and Records Administration 
Records. A follow-up request was sent to the service 
department in July 2008 to furnish all dates of the Veteran's 
service in Vietnam.  The service department responded that 
"there is no evidence in this Veteran's file to substantiate 
any service in the Republic of Vietnam."  The RO researched 
the history of the Veteran's unit, 3rd Motor Transport 
Battalion, and found no evidence that this unit was deployed 
to Vietnam during the period of the Veteran's service 
therewith.

As discussed above, service treatment records show the 
Veteran received medical treatment in California and in 
Hawaii during 1975.  There is no record of the Veteran 
receiving any medical treatment at any overseas location.  
There is no record of the Veteran receiving treatment for a 
concussion or any head trauma.  Service treatment records 
reflect that the Veteran was in the process of being 
administratively separated from the Marine Corps from 
September 1975 to January 1976.  The Veteran was referred by 
his commander for a neuropsychiatric evaluation in September 
1975 due to his inability to comprehend sentences or phrases 
or to write sentences.  The findings were that the Veteran's 
full scale I.Q. was 86, borderline average, his reading grade 
level was 1.7 and his arithmetic grade level was 4.4, well 
below military standards for induction.  The examiner 
determined that projective test data indicated that the 
Veteran's overall adaptiveness was probably always impaired, 
with the possibility that brain tissue deficits contributed 
minimally.  It was noted to have attended special classes in 
school for which he had received a certificate of graduation.  
The examiner concluded the Veteran could not be expected to 
function in a military setting.  The Veteran was not then 
diagnosed with a psychiatric disorder.

	B.  Analysis

The Veteran's claim is denied because there is no evidence 
that the Veteran's claimed in-service stressors actually 
occurred.  

The Veteran claims that his diagnosed PTSD was caused by 
traumatic experiences during the fall of Saigon in Vietnam.  
He provided written statements and testimony in support of 
this claim.  His psychiatrist, Dr. J.W.P., stated that the 
Veteran's claims of Vietnam service were credible.

As set forth above, in order for service connection for PTSD 
to be granted, applicable regulations require that the 
Veteran be diagnosed with PTSD; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and "credible supporting evidence that the claimed 
in-service stressor actually occurred."  38 C.F.R. § 
3.304(f).  In this case, the Veteran's claim that his PTSD 
was caused by events that took place while he was deployed to 
Vietnam is flatly contradicted by his service records, which 
show that the Veteran never served in Vietnam.  Although the 
Veteran claimed that his commander told him that his service 
records would be destroyed, either to help him in some 
unspecified way or to prevent him from claiming VA benefits, 
this claim is inherently incredible and, in any event, the 
Veteran's records were not destroyed.  They simply do not 
reflect any service by the Veteran in Vietnam.  Further, the 
Veteran's record of service is consistent with his service 
treatment records, which show the locations at which the 
Veteran received medical evaluation and treatment while in 
service.  Additionally, when examined by VA in May 1995 in 
connection with a previous claim, the Veteran flatly denied 
any Vietnam service, denied ever being in combat, and denied 
any war experience.  

The Board also notes that the record evidence indicates that 
the Veteran is an unreliable historian.  His reports about 
his military service contain inherently incredible 
assertions, such as his statements to his psychiatrist that, 
during his less than 2 years of military service, he achieved 
the rank of either E-7 or E-8 but was then demoted prior to 
being discharged, and his claims that he received numerous 
decorations that were later somehow taken away.  The Veteran 
also has been inconsistent about facts such as his military 
occupational specialty; for instance, at the VA examination 
in 1995 he claimed that he was a military police officer in 
the Marines, although his record of service and his DD214 
both state that he was a motor vehicle operator.  In any 
event, where a Veteran did not engage in combat, his 
testimony alone is insufficient proof of a stressor.  See, 
e.g. Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  While the 
severity and persistence of the Veteran's psychotic symptoms 
as reflected in the record suggests the possibility that the 
Veteran actually believes that he was in Vietnam during the 
fall of Saigon, his belief, even if genuine, is not 
corroborated by the objective evidence of record. 

The Board also acknowledges that the Veteran's psychiatrist, 
Dr. J.W.P., opined that the Veteran's reports of his Vietnam 
experiences were credible, and that various of the Veteran's 
visual, auditory, and olfactory sensations were 
"flashbacks" of real events rather than hallucinations.  
However, in Moreau, 9 Vet. App. at 396, the Court 
specifically held that "credible supporting evidence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence."  Id.  See also Cohen v. Brown, 10 
Vet. App. 128, 145 (1997) ("An opinion by a mental health 
professional based on a post-service examination of the 
Veteran cannot be used to establish the occurrence of the 
stressor.")  Indeed, as noted in Moreau, the requirement for 
credible supporting evidence of an in-service stressor would 
be "rendered nugatory" if it could be satisfied by an 
after-the-fact medical nexus opinion. Moreau, 9 Vet. App. at 
396.  A diagnosis of PTSD necessarily constitutes a finding 
by the mental health provider that the patient experienced a 
traumatic event.  See DSM-IV, Diagnostic Code 309.81.  

The Board also acknowledges that Dr. J.W.P. claimed to have 
independently verified that the Veteran served in Vietnam 
utilizing "numerous objective sources."  Neither Dr. J.W.P. 
nor the Veteran identified these alleged sources, and the 
Board therefore has no way to determine what, if any, 
corroboration they could provide, especially given the 
strength of the record evidence that the Veteran never served 
in Vietnam.  In any event, the Board, not the Veteran's 
psychiatrist, is the fact finder required to "weigh and 
analyze the evidence of record."  Burger v. Brown, 5 Vet. 
App. 340, 343 (1993).  

During the hearing before the undersigned Veteran's Law 
Judge, the Veteran for the first time identified a new 
alleged stressor, claiming that he saw a drill sergeant 
physically assault another recruit during basic training.  
Notably, the Veteran did never identified any symptoms 
related to witnessing this assault; he simply agreed with his 
representative that the incident was "fairly significant" 
to him, and that he remembered it.  The Veteran never claimed 
that witnessing this alleged assault caused his PTSD prior to 
the hearing, and never disclosed it on the PTSD 
questionnaires that were sent to him.  Furthermore, no 
medical nexus was established between this alleged incident 
and the Veteran's PTSD; the Veteran's psychiatrist 
specifically stated that the Veteran's PTSD was caused by his 
service in Vietnam.  In fact, the Veteran's medical records 
do not indicate that the Veteran ever even mentioned this 
incident to his psychiatrist.  

Apart from the lack of evidence that the alleged incident in 
basic training caused the Veteran's PTSD, this incident is 
not capable of corroboration.  The Veteran did not recall any 
specifics about the incident.  He did not remember the name 
of the recruit who was allegedly assaulted, the identity of 
drill sergeant, or whether the drill instructor was relieved 
of duty.  He recalled only that it involved someone in 
Platoon 2118 during basic training some time in 1974.  Absent 
any more specific information, there is no way to corroborate 
whether this alleged assault on another recruit actually 
occurred.

While the Board acknowledges that the Veteran's relatives 
testified at the December 2008 hearing that the Veteran acted 
differently after his discharge from the Marine Corps, and 
displayed certain erratic behaviors, there is no evidence of 
record that the Veteran's behavioral changes were caused by 
PTSD.  

Finally, as there is no evidence that the Veteran was 
diagnosed in service with PTSD, or another psychological 
disorder that would be recognized as PTSD if modern 
diagnostic terminology was used, the recently amended  38 
C.F.R. § 3.304(f)(1) is inapplicable.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service-connection for 
PTSD is denied


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed.

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


